In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3032 
RONALD M. GOLDBERG, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 15 CV 8879 — Charles R. Norgle, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 14, 2017 — DECIDED JANUARY 31, 2018 
                ____________________ 

    Before WOOD, Chief Judge, and RIPPLE and HAMILTON, Cir‐
cuit Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiffs  Ronald  M.  Goldberg, 
Sherwin Geitner, and Phillip C. Leavitt failed to pay federal 
income  taxes  they  owed  for  a  business  partnership  for  the 
year 1994. After a criminal investigation touched that partner‐
ship, these plaintiffs reached a civil settlement with the Inter‐
nal  Revenue  Service  in  2003  by  agreeing  to  pay  back  taxes. 
Nearly ten years later, however, they filed this suit seeking to 
2                                                          No. 16‐3032 

invalidate  the  settlement  and  to  collect  other  damages  by 
claiming the IRS violated the tax code in assessing their tax 
liability. Plaintiffs seek relief in the form of both claims for re‐
fund under 26 U.S.C. § 7422 and claims for damages under 26 
U.S.C. § 7433. The district court granted the government’s mo‐
tion to dismiss. The court dismissed the refund claims on the 
pleadings for lack of jurisdiction for failure to exhaust admin‐
istrative  remedies  with  the  IRS.  The  court  dismissed  the 
claims  for  damages,  also  on  the  pleadings,  because  they  al‐
leged IRS errors only in assessing taxes, not in collecting them, 
so  that  the  claims  fall  outside  the  scope  of  §  7433,  which  is 
limited to errors in collecting taxes. We affirm.  
I. Factual and Procedural Background 
    Since the district court decided the jurisdictional issue on 
the pleadings and dismissed the § 7433 claims on the plead‐
ings for failure to state a claim, we accept as true the plaintiffs’ 
well‐pleaded factual allegations and review  de  novo the dis‐
trict court’s legal conclusions. Meade v. Moraine Valley Commu‐
nity College, 770 F.3d 680, 684 (7th Cir. 2014); Kikalos v. United 
States, 479 F.3d 522, 525 (7th Cir. 2007). We thus do not vouch 
for  the  objective  truth  of  the  plaintiffs’  allegations  summa‐
rized here. 
   Decades  ago  the  plaintiffs  formed  a  company  called  the 
Fredericksburg  partnership  to  search  for  oil.  The  plaintiffs 
were the sole owners of the Fredericksburg partnership, but 
they did not manage the company’s operations. Instead, they 
contracted with Kraft Oil Management for management ser‐
vices.  
    The activities of the Fredericksburg partnership and Kraft 
Oil  Management  eventually  drew  the  attention  of  the  IRS, 
No. 16‐3032                                                           3

which  began  a  criminal  investigation  of  the  Fredericksburg 
partnership, Kraft, and Kraft principals Carl Valeri and Bent‐
ley Blum. In 2003, the plaintiffs and the IRS settled allegations 
against  the  Fredericksburg  partnership  in  exchange  for  the 
payment of taxes for the tax year 1994. By that time, the statute 
of  limitations  for  1994  tax  liability  had  expired,  but  the  IRS 
had obtained a waiver of the statute of limitations from Valeri 
for the plaintiffs’ tax liability.  
     In this lawsuit, the plaintiffs allege that the IRS’s tactic vi‐
olated the tax code because the IRS did not sign the agreement 
and Valeri could not waive the statute of limitations on plain‐
tiffs’ behalf. See 26 U.S.C. § 6229(a)–(b). The plaintiffs allege 
that  the  IRS  violated  another  tax  code  provision  because  it 
never  sent  required  notices  to  the  plaintiffs  informing  them 
that the IRS had begun an administrative proceeding focused 
on the partnership’s tax liability. See 26 U.S.C. § 6223(a). Plain‐
tiffs claim further that they did not discover these alleged vi‐
olations until 2009, six years after they signed the civil settle‐
ment. 
    The plaintiffs never sent formal refund claims to the IRS 
as  required  by  the  tax  code  and  agency  regulations.  See 
§ 7422(a). Instead, they and others sued the IRS in 2012. (The 
case was delayed by extended debates over venue but even‐
tually wound up in the Northern District of Illinois.) On ap‐
peal plaintiffs seek relief by two separate paths. The first is a 
claim for a refund of taxes paid under § 7422. The second is a 
claim for damages for harm supposedly caused by IRS agents 
failing to follow all the tax code’s requirements in assessing 
the tax liability while negotiating the settlement. 
   The district court granted the government’s motion to dis‐
miss. The court determined it lacked jurisdiction to hear the 
4                                                          No. 16‐3032 

plaintiffs’ claim for a refund under § 7422 because the plain‐
tiffs had failed to exhaust administrative processes for claim‐
ing  refunds  before  filing  the  suit.  It  ruled  that  the  plaintiffs 
failed to assert a viable claim under § 7433 because that pro‐
vision offers a remedy for wrongful actions only in collecting 
taxes,  while  the  plaintiffs  had  alleged  that  “the  IRS  and  its 
agents wrongfully assessed their tax burden.”  
II. Analysis 
     The  federal  income  tax  laws  are  complicated.  Taxpayers 
make mistakes when filing returns and paying taxes, and the 
IRS makes mistakes when assessing and collecting them. An 
essential element of the revenue system is the power Congress 
has given the IRS to resolve these problems internally through 
reasonable  procedures  of  the  agency’s  design.  See  26  U.S.C. 
§§ 7422(a), 7433(d)(1) (requiring exhaustion of administrative 
remedies before filing suit). Congress also imposed a statute 
of  limitations  that  requires  refund  claims  to  be  filed  within 
three  years  from  the  time  the  return  was  filed  or  two  years 
from the time the tax was paid, whichever is later. 26 U.S.C. 
§ 6511(a). Only taxpayers who have filed timely refund claims 
and then exhausted these administrative procedures may sue 
the  government  for  tax  refunds  in  federal  court  under  28 
U.S.C. § 1346 and 26 U.S.C. § 7433. 
    Regulations  specify  how  taxpayers  must  file  refund 
claims.  See  26  C.F.R.  § 301.6402‐2(b)(1).  Under  these  regula‐
tions, a taxpayer must affirm that the substance of the refund 
claim is true, “set forth in detail each ground upon which a 
credit or refund is claimed and facts sufficient to apprise the 
Commissioner of the exact basis thereof,” and file the claim 
before  the  statute  of  limitations  expires.  Id.  The  plaintiffs’ 
No. 16‐3032                                                           5

complaint  concedes  that  they  failed  to  meet  these  require‐
ments.  Nevertheless,  the  plaintiffs  claim  that  two  excep‐
tions—the  “informal  claim  doctrine”  for  tax  refunds  and 
damages claims under § 7433—provide them routes to relief 
in federal court. We disagree on both points. 
   A. The Informal Claim Doctrine 
    We consider first the plaintiffs’ claims for refunds under 
§ 7422. Taxpayers fearing that the IRS will reject their other‐
wise  timely  refund  claims  for  failure  to  dot  an  i  need  not 
worry that the statutory time limit will expire before they can 
cure  any  defects.  The  informal  claim  doctrine  allows  a  tax‐
payer’s claim for a refund to survive so long as the taxpayer 
files some “notice fairly advising the Commissioner of the na‐
ture of the taxpayer’s claim” within the limitations period and 
later makes sure that all “formal defects and lack of specificity 
have  been  remedied”  by  a  fully  compliant  refund  claim. 
United States v. Kales, 314 U.S. 186, 194 (1941); accord, Kikalos 
v. United States, 479 F.3d 522, 526 (7th Cir. 2007). In this case, 
however, even taking at face value plaintiffs’ allegation that 
the IRS had sufficient informal notice to apprise the agency of 
their claim, plaintiffs have failed to perfect their claim. 
     In applying the informal claim doctrine, we have empha‐
sized the importance of the requirement that a taxpayer per‐
fect an informal administrative claim by remedying the for‐
mal  defects.  In  Greene‐Thapedi  v.  United  States,  549  F.3d  530, 
533 (7th Cir. 2008), we wrote that the “informal claim doctrine 
is  predicated  on  the  expectation  that  any  formal  deficiency 
will at some point be corrected.” The plaintiffs have conceded 
here their failure to perfect. In their complaint, they  offered 
for the first time to file formal refund claims if the court de‐
termined they were necessary: “If the Court requires service 
6                                                         No. 16‐3032 

to  the  IRS  of  formal,  written  notices  pursuant  to  26  U.S.C. 
§ 7422(a)  in  addition  to  th[e]  earlier  notice,  [plaintiffs]  will 
serve the requisite notices. [Plaintiffs] understand that the law 
does not require this service once the earlier notice to the IRS 
is established.” Cmplt. ¶ 39. Plaintiffs have provided no legal 
authority  to  support  this  understanding.  Nor  have  they  of‐
fered any independent reason to abandon the perfection re‐
quirement.  
   We  see  no  such  reason.  The  perfection  requirement  en‐
sures that the pragmatic judicial doctrine of informal notice 
does  not  disrupt  unduly  the  regulatory  regime  created  by 
Congress and the IRS for resolving tax disputes. If unhappy 
taxpayers could get around the administrative exhaustion re‐
quirement of § 7422 by sending deficient claims to the IRS and 
never following up, then § 7422 and the regulations govern‐
ing the refund process at the IRS would be more difficult to 
administer.  The  district  court  properly  dismissed  plaintiffs’ 
refund claims under § 7422 because they failed to exhaust ad‐
ministrative remedies. 
     B. Section 7433 
   The plaintiffs also cannot recover damages under § 7433. 
The statute allows taxpayers to sue the government for dam‐
ages if “in connection with any collection of Federal tax with 
respect to a taxpayer, any officer or employee of the Internal 
Revenue  Service  recklessly  or  intentionally,  or  by  reason  of 
negligence, disregards any provision” of the Internal Revenue 
Code  or  IRS  regulation  promulgated  under  the  Code.  26 
U.S.C. § 7433(a). Like § 7422, § 7433 requires a plaintiff to ex‐
haust administrative remedies through IRS procedures before 
a court can award relief. See § 7433(d)(1). We have held that 
the exhaustion requirement in § 7433 is not jurisdictional, so 
No. 16‐3032                                                       7

federal courts can hear a § 7433 claim even if a plaintiff has 
failed to exhaust administrative remedies so long as the gov‐
ernment waives the issue. Gray v. United States, 723 F.3d 795, 
798 (7th Cir. 2013). Because the government has waived this 
defense on this claim, we proceed to the merits, which depend 
on whether the limiting phrase “in connection with any col‐
lection”  permits  these  plaintiffs’  claims  for  damages  under 
§ 7433. 
     The problem for plaintiffs here is that they do not allege 
any misconduct related to the tax collection process. Instead, 
they claim the IRS violated the tax code when assessing their 
tax  liability,  by  improperly  obtaining  statute‐of‐limitation 
waivers from agents of the plaintiffs and by failing to notify 
the plaintiffs at the outset of the administrative proceedings 
against  their  company.  (We  offer  no  view  on  the  merits  of 
these allegations.)  To avoid the “in connection with any col‐
lection” language of § 7433, plaintiffs rely on dictionary defi‐
nitions and out‐of‐context dicta from case law interpreting the 
phrase  “in  connection  with”  in  unrelated  statutes.  In  plain‐
tiffs’ view, the process of assessing taxes is itself done “in con‐
nection with” collection of taxes so that § 7433 applies to es‐
sentially anything the IRS does in assessing tax liability. 
    The government advocates a more limited meaning under 
which  § 7433 allows taxpayers to sue for damages resulting 
from tax code violations only during the collection process it‐
self.  A  taxpayer  may  seek  more  limited  remedies  for  viola‐
tions that precede the collection process—that is, violations of 
statutes and regulations governing federal tax assessment—
through the refund process laid out in § 7422 and described 
above. 
8                                                        No. 16‐3032 

     We agree with the government and with our colleagues in 
other circuits that § 7433 allows taxpayers to sue the govern‐
ment  for  violations  of  the  tax  code  in  the  collection  process 
itself but not for alleged violations of law in assessing taxes. 
See Gandy Nursery, Inc. v. United States, 318 F.3d 631, 636 (5th 
Cir. 2003) (“assessments do not give rise to a cause of action 
under Section 7433”); Miller v. United States, 66 F.3d 220, 223 
(9th Cir. 1995) (“Because [plaintiff] is challenging only the de‐
termination of the tax, the claim is not actionable under § 7433 
of the Internal Revenue Code.”); Shaw v. United States, 20 F.3d 
182,  184  (5th  Cir.  1994)  (same);  Gonsalves  v.  Internal  Revenue 
Service, 975 F.2d 13, 16 (1st Cir. 1992) (per curiam) (same). We 
reach this conclusion based on the important and fundamen‐
tal  difference  in  tax  legislation  between  tax  assessment  and 
tax collection, and on the unusually clear guidance provided 
by the legislative history of § 7433. 
       1. Assessment v. Collection 
    Federal  tax  statutes  distinguish  time  and  again  between 
the  assessment  process  and  the  collection  process.  The  tax 
code does not use the terms interchangeably. When Congress 
intends  for  a  particular  section  to  apply  to  both  the  assess‐
ment  and  collection  process,  the  relevant  statute  speaks  of 
both assessment and collection, especially in provisions gov‐
erning the rights of taxpayers to sue the government. See, e.g., 
28  U.S.C.  § 1346(a)(1)  (granting  district  courts  jurisdiction 
over suits alleging taxes wrongfully “assessed or collected”); 
26  U.S.C.  § 7421(a)  (generally  prohibiting  suits  “restraining 
the assessment or collection of any tax”); § 7422(a) (requiring 
exhaustion  of  administrative  remedies  for  suits  to  recover 
taxes wrongfully “assessed or collected”). This common prac‐
tice indicates that when Congress wrote § 7433 to apply only 
No. 16‐3032                                                           9

to  violations  “in  connection  with  any  collection,”  the  lan‐
guage  indicated  a  deliberate  choice  to  exclude  violations  in 
the assessment process. 
    Reading § 7433 to exclude claims based on tax code viola‐
tions  in  tax  assessment  also  preserves  the  requirement  in 
§ 7422(a)  that  taxpayers  exhaust  the  administrative  refund 
process before filing suit in federal court to contest tax liability 
“alleged to have been erroneously or illegally assessed or col‐
lected.” If § 7433 applied to tax code violations committed in 
the assessment process, the remedy would at best duplicate 
the refund process and at worst create an unnecessary loop‐
hole that might allow taxpayers to skirt the administrative re‐
fund process entirely by claiming the IRS negligently violated 
the tax code. Because the tax code’s assessment requirements 
create  explicit  duties  and  prohibitions  for  IRS  employees,  it 
would take little effort for plaintiffs to plead negligence per se‐
type  claims  for  any  violation  of  tax  assessment  laws  and  to 
claim that they are entitled to damages in the amount of ille‐
gally assessed tax liability.  
     That appears to be exactly what plaintiffs are trying to do 
in  this  case. At  its  heart, plaintiffs’  complaint seeks to undo 
their tax liability because they claim the IRS illegally imposed 
those taxes (despite the 2003 settlement, but we put that aside 
for this case). To avoid this liability, the plaintiffs seek relief 
under both § 7422 and § 7433 based on the same alleged mis‐
conduct  and  the  same  resulting  harm.  The  § 7422  refund 
claims  allege  that  the  IRS  failed  to  notify  the  plaintiffs  and 
failed to obtain a valid waiver of the statute of limitations. The 
§ 7433  damages  claims  allege  the  same  violations.  Both  the 
§ 7422 and § 7433 claims further allege that the IRS committed 
these  acts  intentionally  and  recklessly,  and  the  § 7433  claim 
10                                                        No. 16‐3032 

also alleges negligence.  Both statutory claims seek  invalida‐
tion  of  the  plaintiffs’  tax  liability  under  the  2003  settlement 
(though the § 7433 claim also seeks consequential damages).  
    Plaintiffs’ broad interpretation of “in connection with any 
collection” would treat § 7433 as having created implicitly a 
new route for tax refunds that would avoid entirely the estab‐
lished administrative remedial scheme. That would give the 
phrase “in connection with” a dramatic but improbable effect. 
Congress “does not alter the fundamental details of a regula‐
tory scheme in vague terms.” King v. Burwell, 135 S. Ct. 2480, 
2495 (2015), quoting Whitman v. American Trucking Ass’ns, 531 
U.S. 457, 468 (2001). If Congress wanted to duplicate or un‐
dermine the refund process, we believe it would have done so 
more clearly.  
        2. Legislative History 
    While the textual difference between tax assessment and 
collection  provides  sufficient  support  for  the  district  court’s 
decision, the legislative history of § 7433 removes any resid‐
ual  doubts  that  might  exist  about  the  effect  of  the  statutory 
text. The conference committee report on the legislation that 
became § 7433 shows that Congress deliberately chose to nar‐
row the statutory language to limit the remedy to violations 
in tax collection, as distinct from tax assessment. 
    The version of the legislation originally passed by the Sen‐
ate would have provided a right of action to a taxpayer if “in 
connection with any determination or collection of Federal tax, 
any officer or employee of the Internal Revenue Service care‐
lessly, recklessly, or intentionally disregards any provision of 
Federal law.” Technical Corrections Act of 1988, S. 2238, 100th 
Cong. § 779 (1988) (emphasis added); accord, 134 Cong. Rec. 
No. 16‐3032                                                   11

23458 (daily ed. Sept. 12, 1988) (publishing an amendment to 
S. 2238). The conference committee amended the bill to limit 
the right of action in several ways, most notably by removing 
the word “determination.” H.R. Conf. Rep. No. 100‐1104, at 
228–29 (1988) (Conf. Rep.), 1988 U.S.C.C.A.N. 5048, 5288–89. 
Tracing such objective changes in a bill’s language as it makes 
its way through the legislative process is not a controversial 
use of legislative history. Such changes are objectively ascer‐
tainable by every legislator and judge and are not comparable 
to “a potentially self‐serving gloss put on language by a Mem‐
ber or a committee.” See Intec USA, LLC v. Engle, 467 F.3d 1038, 
1042 (7th Cir. 2006), citing Rivers v. Roadway Express, Inc., 511 
U.S. 298 (1994), and Jones v. R.R. Donnelley & Sons Co., 541 U.S. 
369, 377–83 (2004). 
    The purpose of this change was to make clear that the gov‐
ernment could not be sued for errors in tax assessment. The 
conference  committee  report  explained:  “The  conference 
agreement follows the Senate amendment, with several mod‐
ifications … . An action under this provision may not be based 
on  alleged  reckless  or  intentional  disregard  in  connection 
with the determination of tax.” H.R. Conf. Rep. No. 100‐1104, 
at 229, 1988 U.S.C.C.A.N. at 5289. Legislative history does not 
come much clearer than that. 
   The judgment of the district court is 
                                                    AFFIRMED.